Citation Nr: 1032306	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-26 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, to include 
as secondary to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1969 through July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Washington, DC.  Thereafter, the Roanoke, Virginia, RO assumed 
jurisdiction.  

The Veteran appeared at a Central Office hearing before the 
undersigned Acting Veterans Law Judge in June 2010.  A transcript 
of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

The Board notes that a review of the Veteran's service treatment 
records reveals that he was seen with complaints of itching on 
the buttocks and thigh in January 1970.  A diagnosis of ringworm 
was rendered at that time.  The Veteran was hospitalized in May 
1970 for observation of bronchitis.  At that time, he was noted 
to have pustular lesions of the lower extremities.  These cleared 
with Phisohex showers.  The Veteran was scheduled for a VA 
examination to determine the nature and etiology of any skin 
disorder in 1973 but failed to report for the examination.  

Treatment records associated with the claims folder reveal that 
the Veteran has been diagnosed as having numerous skin disorders 
from 2000 to the present, including eczema, keratosis pilaris, 
and lichen simplex chronicus.  

At the time of an April 2008 VA examination, the Veteran was 
found to have widespread eczematous dermatitis, with a pustular 
component, and tinea pedis and scaly dermatitis of the distal 
extremities.  The examiner indicated that these conditions may 
have started during military service.  He noted that it would be 
mere speculation to state they were due to military service.  He 
stated that these were chronic conditions and may have a minimal 
effect on daily activities.  However, this examiner is apparently 
not an expert on diseases of the skin, as he that the Veteran 
should be seen by a dermatologist.  

At his June 2010 hearing, the Veteran testified that his current 
skin disorder had its onset in service.  He reported that he had 
pustules on his legs while hospitalized and that they were 
treated with Phisohex.  He noted having had this problem since 
1970.  He reported using the Phisohex on his own after being 
released from service but then they stopped selling it 
commercially.  

Although the Veteran was afforded a VA examination in April 2008, 
the examiner did not provide a sufficient opinion in order to 
properly decide the Veteran's claim.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (by using the term "could," without 
supporting clinical data or other rationale, doctor's opinion 
simply was too speculative to provide the degree of certainty 
required for medical opinion).  Further, medical opinions that 
are equivocal in nature, such as those expressed in speculative 
language, do not provide the degree of certainty required for 
medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The April 2008 
examiner also indicated that the Veteran should be seen by a 
dermatologist.  

Based upon the above, the Veteran should be afforded an 
additional VA examination by a dermatologist to determine the 
nature and etiology of any current skin disorder, and its 
relation, if any, to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin 
examination by a dermatologist to determine 
the nature and etiology of any current skin 
disorder.  All indicated tests and studies 
should be performed and all findings must 
be reported in detail.  The claims folder 
must be made available to the examiner for 
review prior to the examination and the 
examiner should note such review.  

Following examination, the examiner must 
indicate whether it is at least as likely 
as not (50 percent probability or greater) 
that any current skin disorder, if found, 
is related to the Veteran's period of 
service, to include on a direct basis based 
on the inservice findings or as a result of 
exposure to herbicides in service.  
Detailed rationale is requested for each 
opinion that is rendered.  

If the examiner finds that the requested 
opinion cannot be provided without 
resorting to speculation, the reasons and 
bases for this opinion should be stated.  
The missing evidence required to render the 
requested opinion should be noted. 

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to cooperate 
with the development of his claim, and that 
the consequences for failure to report for 
a VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  To help avoid future remand, ensure the 
required actions have been accomplished (to 
the extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, readjudicate the 
remaining issue on appeal.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case 
containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

